NON-FINAL OFFICE ACTION
This non-final office action addresses U.S. Application No. 17/182,121, which is a broadening reissue application of U.S. Application No. 15/566,782 (hereinafter the “782 Application"), entitled DEVICE FOR INTENSIFYING OR REVERSING A GEO-GRAVOMAGNETIC FIELD, which issued as U.S. Patent No. 10,214,898 (hereinafter the “898 Patent") on February 26, 2019.
The status of the claims is as follows:
Claims 1-17 are pending and examined herein.
Claims 1-17 are rejected.

I. STATUS OF CLAIMS
The 898 Patent issued with claims 1-16.
Applicant filed a preliminary amendment on March 24, 2021 (hereinafter the "2021 Preliminary Amendment") following the filing of the present application.  In the 2021 Preliminary Amendment, patent claims 1-16 were unchanged and new claim 17 was added.
Therefore, claims 1-17 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge that the present application is a reissue of the 782 Application, now the 898 Patent.  Examiners further acknowledge that the 782 Application is a National Stage Application of PCT/EP2016/058317, filed April 15, 2016.  

III. CLAIM OBJECTIONS
The 2021 Preliminary Amendment is objected to because it is not proper under 37 C.F.R. §1.173.  Since new claim 17 is new with respect to the original patent, i.e., the 898 Patent, this claim should be fully underlined, both claim number and text.  See MPEP 1453(V)(D).  Appropriate correction is required.

IV. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration by assignee filed February 22, 2021 (hereinafter the "2021 Reissue Declaration”) is acknowledged.  However, Examiners object to the error statement in the 2021 Reissue Declaration on the basis that it fails to state a proper error in the claims on which to base this reissue.  Examiners recognize in the 2021 Reissue Declaration that Applicant states the following error


However, Examiners first find that this statement does not identify “a single word, phrase, or expression” in error from the patent claims and how this error renders the 942 Patent partially or wholly inoperative or invalid.  See MPEP §1414.  Simply stating an error in general is not sufficient under the rules.  
Accordingly, Applicant is required to provide a new declaration by the inventor or assignee with a statement of error with respect to 898 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 898 Patent partially or wholly inoperative or invalid and further specifically identify a claim Applicant seeks to broaden.

V. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1-17 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2021 Reissue Declaration is set forth in the discussion above.


VI. CLAIM INTERPRETATION
	After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiners, the Examiners find that they are unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiners are unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiners conclude that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiners further find that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiners conclude that all examined claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 6th paragraph because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112, 6th paragraph, the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

VII. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Anticipation Rejections Applying Klingner
Claims 1-3, 8, 15 and 17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by DE20-2007-000007 to Andreas Klingner (hereinafter “Klingner 2007”).
Regarding claim 1, Klingner 2007 discloses a device for intensifying or reversing a geo-gravomagnetic field having a certain frequency in order to add moisture to or remove moisture from moist capillary-bearing masonry or such floors, to transport dissolved salts in the capillary water or to colloidally plug the capillaries after the drying out, and to reduce or suppress and to intensify a gravomagnetic disturbance field of a certain frequency (See Klingner 2007 Abstract and FIG. 1, reprinted below), said device comprising: 

    PNG
    media_image1.png
    429
    586
    media_image1.png
    Greyscale

Klingner FIG. 1
at least one electrical conductor is arranged in a housing, said conductor being wound into a spiral or conical spiral coil having a winding diameter, said winding diameter of said coil decreases from an outer end to a center of said coil in a manner of a spiral, wherein a largest coil radius (R1) between said outer end of said coil and a coil axis is a whole number multiple of half of a grid line width having a permissible deviation of one eighth of the grid line width of a grid network of the gravomagnetic field, wherein the grid line width is in the range of 10 to 100 cm (See FIG. 1 above, note coils 1, 2  and 3.  See also ¶0014 wherein the radius of the coils is about 10.3cm, which is within the recited range); and 
an insulating panel including an upper side and a bottom side isolated from each other, said upper side includes a plurality of said coil, and said bottom side including a plurality of counter-wound coils, at least one of said coil being applied as a conductor track (See FIG. 1 above, note bottom insulator panel 4 with coils 2 and 3 on each side r thereof which are wound in opposite directions as shown); 
wherein inner ends of said counter-wound coils do not extend to said coil axis to provide a central conductor track-free region (See FIG. 1 above, note coils 1, 2 and 3 have are open in the center thereof).
Regarding claim 2, Klingner 2007 discloses the device of claim 1 and further wherein said largest coil radius (R1) is a whole number multiple of half of the grid line width with the permissible deviation of one eighth of the grid line width of a Hartmann grid (Note Hartmann grid has a grid width of 10-30cm and thus the 10.3cm radius of the device of Klingner meets the recited range).
Regarding claim 3, Klingner 2007 discloses the device of claim 1 and further wherein said largest coil radius (R1) is a whole number multiple of half of the grid line width with the permissible deviation of one eighth of the grid line width of a Curry grid (Note Curry grid has a grid width of 20-80cm and thus the 10.3cm radius of the device of Klingner meets the recited range).
Regarding claim 8, Klingner 2007 discloses the device of claim 1 and further wherein said coil and said counter-wound coil of both said first and second sides of said insulating panel are short-circuited at said center (See ¶0018).
Regarding claim 15, Klingner 2007 discloses the device of claim 1 and further wherein a second insulation panel arranged in spaced-apart relationship above said insulating panel, said second insulating panel having a configuration capable of polarizing energy of the gravomagnetic field absorbed by said insulating panel which receives the gravomagnetic field (See FIG. 1 above, note upper insulating panel 4).
Regarding claim 17, Klingner 2007 discloses a moisture control device (See Klingner Abstract and FIG. 1 above) comprising:
at least one electrical conductor that is arranged in a housing, said conductor being wound into a spiral or conical spiral coil having a winding diameter, said winding diameter of said coil decreases from an outer end to a center of said coil in a manner of a spiral, wherein a largest coil radius (R1) between said outer end of said coil and a coil axis is a whole number multiple of a grid line width that is in a range of 10 to 100 cm (See FIG. 1 above, note coils 1, 2  and 3.  See also ¶0014 wherein the radius of the coils is about 10.3cm, which is within the recited range); and
an insulating panel including an upper side and a bottom side electrically isolated from each other, said upper side includes a plurality of said coil, and said bottom side including a plurality of counter-wound coils, at least one of said coil being applied as a conductor track (See FIG. 1 above, note bottom insulator panel 4 with coils 2 and 3 on each side r thereof which are wound in opposite directions as shown);
wherein inner ends of said counter-wound coils do not extend to said coil axis to provide a central conductor track-free region (See FIG. 1 above, note coils 1, 2 and 3 have are open in the center thereof).

VIII. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Obviousness Rejections Applying Mohorn 94 and Klingner 2004
Claims 1-10, 14, 15 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over WIPO International Application Publication No. WO94/20702 to Wilhelm Mohorn (hereinafter “Mohorn 94”) in view of DE 10-2004-015235A1 to Andreas Klinger (hereinafter “Klingner 2004”).
Regarding claim 1, Mohorn 94 teaches a device for intensifying or reversing a geo-gravomagnetic field having a certain frequency in order to add moisture to or remove moisture from moist capillary-bearing masonry or such floors, to transport dissolved salts in the capillary water or to colloidally plug the capillaries after the drying out, and to reduce or suppress and to intensify a gravomagnetic disturbance field of a certain frequency (See Mohorn 94 FIGS. 3-5, reprinted below), said device comprising: 

    PNG
    media_image2.png
    475
    285
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    304
    283
    media_image3.png
    Greyscale

Mohorn FIGS. 3 and 4			Mohorn FIG. 5
at least one electrical conductor is arranged in a housing, said conductor being wound into a spiral or conical spiral coil having a winding diameter, said winding diameter of said coil decreases from an outer end to a center of said coil in a manner of a spiral, wherein a largest coil radius (R1) between said outer end of said coil and a coil axis is a whole number multiple of half of a grid line width having a permissible deviation of one eighth of the grid line width of a grid network of the gravomagnetic field, wherein the grid line width is in the range of 10 to 100 cm (See FIGS. 3-5 above, note coils provided on insulating panel 1.  See also page 6 wherein the winding radius of 10.5cm of the coils meets the recited relative dimensions); and 
an insulating panel including an upper side and a bottom side isolated from each other, said upper side includes a plurality of said coil, and said bottom side including a plurality of counter-wound coils, at least one of said coil being applied as a conductor track (See FIGS. 3-5 above, note panel 1 which has oppositely wound coils 104 and 105 thereon).
However, Examiners find that is not clear whether Mohorn 94 teaches the coils having an open center.  Nevertheless, Klingner 2004 teaches a moisture control device (See Klingner FIGS. 1 and 2, reprinted below) comprising:

    PNG
    media_image4.png
    508
    715
    media_image4.png
    Greyscale

Klingner 2004 FIGS. 1 and 2
at least one electrical conductor is arranged in a housing, said conductor being wound into a spiral or conical spiral coil having a winding diameter, said winding diameter of said coil decreases from an outer end to a center of said coil in a manner of a spiral (See FIGS. 1 and 2 above, conductors comprising coils 1, 2 and 3);
an insulating panel including an upper side and a bottom side isolated from each other, said upper side includes a plurality of said coil, and said bottom side including a plurality of counter-wound coils, at least one of said coil being applied as a conductor track (See FIGS. 1 and 2, note windings 2 and 3 provided on insulating panel 4);
wherein inner ends of said counter-wound coils do not extend to said coil axis to provide a central conductor track-free region (See FIGS. 1 and 2 above, note open centers in windings 1, 2 and 3 for accepting of the center connecting pin).
It would have been obvious at the time the invention was made to provide an opening in the windings of Mohorn 94 in the manner as taught by Klingner 2004.  One having ordinary skill in the art would do so to provide a center pin for providing a connection between the coil center areas (See Klingner ¶0027).
Furthermore, Examiners find that the proposed combination is merely the use of a known technique to improve devices in similar ways.  See MPEP §2143(I)(C).  First, Examiners find that Mohorn 94 teaches the general base structures of the claimed invention, including the idea of connecting the centers of the coils together.  However, Mohorn 94 does not disclose the particular manner to which the connection is made.  Second, Examiners find that Klingner 2004 teaches a comparable device and a further teaches a particular manner to connect coils with the use of a center conductive pin, which would necessitate the coils to have hollow centers.  Further, Examiners find that one having ordinary skill in the art would incorporate the connection structure for the coils as taught by Klingner 2004 into the apparatus of Mohorn 94.  Such a combination would not modify the operation of either reference and would provide a clear manner to which the coils of Mohorn 94 are connected.
Regarding claim 2, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further wherein said largest coil radius (R1) is a whole number multiple of half of the grid line width with the permissible deviation of one eighth of the grid line width of a Hartmann grid (Note Hartmann grid has a grid width of 10-30cm and thus the 10.5cm radius of the coils of Mohorn 94 meets the recited range).
Regarding claim 3, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further wherein said largest coil radius (R1) is a whole number multiple of half of the grid line width with the permissible deviation of one eighth of the grid line width of a Curry grid (Note Curry grid has a grid width of 20-80cm and thus the 10.5cm radius of the coils of Mohorn 94 meets the recited range).
Regarding claim 4, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further wherein a spacing between windings of said coil and inwards of said coil axis is smaller by 40% to 60% after each full rotation than a previous spacing (See Mohorn 94 page 1, lines 36-37 and page 7, claim 1).
Regarding claim 5, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further wherein said insulating panel defines a recess in said conductor track-free region (Note combination proposed above.  Further see Klingner 2004 wherein the insulating panels 4 supporting coils 1, 2 and 3 define recesses for the connecting pin 8).
Regarding claim 6, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further teaches and illustrates a conductor track width which would have a particular size with respect to the coil radius.  However, this combination does not explicitly teach or discuss the particular ratio.  Nonetheless, modifying this combination, particularly the coils of Mohorn 94, to have the relative dimensions as recited in the claims would be obvious to one having ordinary skill in the art through routine experimentation because where the where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 225 USPQ 232 (1984).  It would thus have been obvious at the time the invention was made to have the recite conductor track widths for the coils, if the coils of Mohorn 94 do not already have them.  One having ordinary skill in the art would do so because selection of conductor track widths is ordinary skill in the art.
Regarding claim 7, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further teaches and illustrates an opening in the coils for the connecting pin (See Klingner FIGS. 1 and 2 above, note opening in coils 1, 2 and 3 for connecting pin 8).  However, this combination does not explicitly teach or discuss the particular radius of the pin for the opening in the coils.  Nonetheless, modifying this combination, particularly the width of the opening in the coils, to have the relative dimensions as recited in the claims would be obvious to one having ordinary skill in the art through routine experimentation because where the where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See Gardner v. TEC Systems, Inc., 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 225 USPQ 232 (1984).  It would thus have been obvious at the time the invention was made to provide coils having the recited opening (track free region) the coils, if the coils do not already have them.  One having ordinary skill in the art would do so because selection of diameter of the opening for the connecting pin would be ordinary skill in the art.
Regarding claim 8, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further said coil and said counter-wound coil of both said first and second sides of said insulating panel are short-circuited at said center (Note combination proposed above for claim 1.  Further see Mohorn 94, FIGS. 3-5 above, wherein coils on panel 1 are short circuited together and see Klingner 2004 FIGS. 1 and 2 above, note coils 1, 2 and 3 are short circuited via connecting pin 8).
Regarding claim 9, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further comprising at least one further coil, which is electrically conductively connected to said coil and said counter-wound coil by way of a connecting conductor, said further coil extending to said coil axis and is retained in spaced-apart relationship above said insulating panel (See Mohorn 94 FIGS. 3-5 above, further coil on panel 2 and connected to coils on panel 1 via conductor 3.  See also Klingner 2004 FIGS. 1 and 2 wherein coils 1, 2 and 3 are connected together via connecting pin 8).
Regarding claim 10, Mohorn 94 and Klingner 2004 teach the device of claim 9 and further wherein said further coil is a spiral coil or cylindrical coil, and wherein said coil, said counter-wound coil and said further coil have the same largest coil radius (Note combination proposed.  See Mohorn 94 FIGS. 3-5 above, coil in panel 2 which has the same structure and dimensions as coils on panel 1).
Regarding claim 14, Mohorn 94 and Klingner 2004 teach the device of claim 9 and further comprising a pair of brackets having a configuration capable of spacing apart said coil and said counter-wound coil with said further coil, said brackets support said coil, said counter-wound coil and said further coil within said housing (Note combination proposed.  See Mohorn 94, FIGS. 3-5 above, brackets 4 and 4’).
Regarding claim 15, Mohorn 94 and Klingner 2004 teach the device of claim 1 and further comprising a second insulation panel arranged in spaced-apart relationship above said insulating panel, said second insulating panel having a configuration capable of polarizing energy of the gravomagnetic field absorbed by said insulating panel which receives the gravomagnetic field (Note combination proposed.  See Mohorn 94 FIGS. 3-5 above, coil in panel 2 which provides the noted functions).
Regarding claim 17, Mohorn 94 and Klingner 2004 teach the device of claim 1 as provided above and further teaches a moisture control device (Note combination proposed above.  See Mohorn FIGS. 3-5 above and Klingner FIGS. 1 and 2 above) comprising:
at least one electrical conductor that is arranged in a housing, said conductor being wound into a spiral or conical spiral coil having a winding diameter, said winding diameter of said coil decreases from an outer end to a center of said coil in a manner of a spiral, wherein a largest coil radius (R1) between said outer end of said coil and a coil axis is a whole number multiple of a grid line width that is in a range of 10 to 100 cm (Note proposed combination above.  See Mohorn 94 FIGS. 3-5 above, note coils on insulating panel 1.  See also Klingner 2004 FIGS. 1 and 2 above, coils on insulating panels 4); and
an insulating panel including an upper side and a bottom side electrically isolated from each other, said upper side includes a plurality of said coil, and said bottom side including a plurality of counter-wound coils, at least one of said coil being applied as a conductor track (Note proposed combination above.  See Mohorn 94 FIGS. 3-5 above, note insulating panel 1 with coils thereon.  See also Klingner 2004 FIGS. 1 and 2 above, note insulating panels 4 with coils thereon);
wherein inner ends of said counter-wound coils do not extend to said coil axis to provide a central conductor track-free region (Note combination above wherein the coils and insulating panel 1 of Mohorn 94 would have an opening thereon for a connecting pin 8 as taught by Klingner 2004).

IX. ALLOWABLE SUBJECT MATTER
While claims 11-13 and 16 are rejected under 35 U.S.C. §251 above, they are nevertheless objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further a proper reissue declaration were filed.
Regarding claim 11, the prior art of record herein does not show or teach the diameter of said conductor track-free region is 2 to 4 times, 2.5 to 3.5 times or 3 times a thickness of said connecting conductor as recited in this claim and in combination with the other features of the claims.
Regarding claim 12, the prior art of record herein does not show or teach the spacing between said further coil and said insulating panel is an odd whole number multiple ±10% of half the radius of said largest coil radius (R1) as recited in the claim and in combination with the other features of the claim.
Regarding claim 13, the prior art of record herein does not show or teach the thickness of said connecting conductor corresponds to 0.01 to 0.05 times or 0.04 times said largest coil radius as recited in the claim and in combination with the other features of the claim.
Regarding claim 16, the prior art of record herein does not show or teach the second insulating panel including an additional set of a plurality of said coil, and said bottom side includes an additional set of said counter-wound coils, wherein said additional set of said plurality of coil of said second panel are electrically connected by way of a connecting conductor to said plurality of said coil on said upper side of said insulating panel as recited in the claim and in combination with the other features of the claim.

X. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 898 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.


XI. INFORMATION MATERIAL TO PATENTABILITY
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XII. CONCLUSION
Claims 1-17 are pending and examined.
Claims 1-17 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992